



SUBLEASE




THIS SUBLEASE (this “Sublease”) is dated for reference purposes November 7,
2018, and is entered into by and between ACACIA RESEARCH CORPORATION, a Delaware
corporation (“Sublandlord”), and EVOLUS, INC., a Delaware corporation
(“Subtenant”).
Recitals
A.Sublandlord has leased that certain premises located in the building at 520
Newport Center, Newport Beach, California (the “Building”), consisting of Suite
1200 (the “Premises”), with a total of approximately 17,758 rentable square
feet, pursuant to that certain Lease dated January 28, 2002, which lease was
amended by a First Amendment to Lease dated August 13, 2004, a Second Amendment
to Lease dated February 9, 2005, a Third Amendment to Lease dated March 14,
2006, a Fourth Amendment to Lease dated November 9, 2006, a Fifth Amendment to
Lease dated September 10, 2007, a Sixth Amendment to Lease dated January 13,
2011, a Seventh Amendment to Lease dated September 17, 2012, an Eighth Amendment
to Lease dated February 28, 2013, and a Ninth Amendment to Lease dated June 26,
2014 (collectively, the “Master Lease”), by and between Sublandlord, as Tenant,
and THE IRVINE COMPANY LLC, a Delaware limited liability company, as Landlord
(herein referred to as “Master Landlord”). Sublandlord and Subtenant acknowledge
and agree that a true and correct copy of the Master Lease has been provided to
Subtenant and where referenced in this Sublease, the applicable provisions of
the Master Lease are hereby incorporated by reference into this Sublease.
B.    Sublandlord wishes to sublease to Subtenant, and Subtenant wishes to
sublease from Sublandlord, the entirety of the Premises (the “Subleased
Premises”), subject to the terms and conditions of this Sublease.
Agreement
NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Sublease, and for other valuable consideration which they hereby
acknowledge, the parties agree as follows:
1.    Defined Terms. Terms used in this Sublease which are not specifically
defined herein shall have the meanings set forth in the Master Lease.
2.    Sublease of Premises. Subtenant agrees to sublease the Subleased Premises
from Sublandlord and Sublandlord agrees to sublease the Subleased Premises to
Subtenant. This Sublease and Subtenant’s rights to the Subleased Premises shall
be subject to the terms and provisions of the Master Lease. Sublandlord warrants
to Subtenant that (a) the Master Lease has not been amended or modified, and (b)
Sublandlord has not received any notice of Default under the Master Lease which
has not been cured. So long as Subtenant is not in Default of this Sublease,
Subtenant may quietly enjoy the Subleased Premises for the term of this
Sublease.
3.    Term.
(a)    This Sublease is contingent upon Master Landlord consenting to this
Sublease in accordance with the terms of the Master Lease. This Sublease shall
commence on the “Commencement




4510092v4 / 101022.0001

--------------------------------------------------------------------------------





Date”, which shall be the later to occur of (i) the date upon which Master
Landlord consents to this Sublease in writing pursuant to that certain Consent
to Subletting (the “Consent to Subletting”) to be entered into by Master
Landlord, Sublandlord and Subtenant (the “Consent Date”), or (ii) Sunday,
December 2, 2018 (the “Target Date”), or (iii) the date on which Sublandlord
delivers possession of the Subleased Premises to Subtenant. The term of this
Sublease (the “Term”) shall be from the Commencement Date until Monday, January
20, 2020 (the “Expiration Date”).
(b)    Notwithstanding the forgoing, in the event Master Landlord has not
provided the form of Consent to Subletting to Sublandlord and Subtenant on or
before Monday, December 17, 2018 (the “Outside Date”), each of Sublandlord and
Subtenant shall have the right to terminate this Sublease by delivering written
notice of such termination to the other party, on or after Tuesday, December 18,
2018; provided, however, in the event the Consent to Subletting is ultimately
provided by Master Landlord after the Outside Date but before either Sublandlord
or Subtenant have delivered a termination notice to the other, such right to
terminate shall automatically expire and no longer be available to either of
Sublandlord or Subtenant, and this Sublease shall continue as contemplated
herein.
(c)    If Sublandlord, for any reason whatsoever, cannot deliver possession of
the Subleased Premises to Tenant on or before the Target Date, this Sublease
shall not be void or voidable nor shall Sublandlord be liable to Subtenant for
any resulting loss or damage. However, Subtenant shall not be liable for the
payment of any rent until the Commencement Date occurs as provided in Section
3(a) above.
(d)    Sublandlord and Subtenant acknowledge and agree that the Expiration Date
is intentionally scheduled to be earlier than the date upon which the Master
Lease expires, so as to allow Sublandlord time to remove telecommunication
cabling and prepare the Subleased Premises for surrender to Master Landlord
after Subtenant has vacated, but prior to expiration of the Master Lease.
Notwithstanding the foregoing, so long as Subtenant is not in default hereunder,
in the event that Subtenant and Master Landlord enter into a new direct lease
for the Subleased Premises that will commence immediately following the
expiration of the Master Lease, and Master Landlord affirmatively releases
Sublandlord in writing from any obligation to remove the telecommunication
cabling and any other improvements from the Subleased Premises, Sublandlord and
Subtenant shall enter into an amendment to this Sublease to change the
Expiration Date to be commensurate with the expiration of the Master Lease.
(e)    Notwithstanding the foregoing, this Sublease shall automatically
terminate (without liability of Sublandlord to Subtenant therefor) if and when
the term of the Master Lease terminates for any reason. Any hold over beyond the
termination of this Sublease shall only be permitted (i) with the prior written
consent of Sublandlord, which consent may be withheld in Sublandlord’s sole
discretion, and (ii) in accordance with the provisions of Section 15.1 of the
Master Lease, which shall apply to any such hold over.
(f)    In the event the Consent Date occurs prior to the Target Date,
Sublandlord shall provide Subtenant with a license for non-exclusive, shared
access to the Subleased Premises on Saturday, December 1, 2018 (the “Early
Access Day”), subject to the following terms and conditions:
(i)    Subtenant and Subteant’s contractors, subcontractors and employees shall
work in harmony and not interfere with Sublandlord and Sublandlord’s agents
shared use of the Subleased Premises during the Early Access Day, and Subtenant
hereby acknowledges that Sublandlord


Page 2


4510092v4 / 101022.0001

--------------------------------------------------------------------------------





will likely be in the process of removing Sublandlord’s personal property from
the Subleased Premises on the Early Access Day;
(ii)    In the event Subtenant’s entry causes disharmony or interfere with the
work being performed by Sublandlord, Sublandlord may notify Subtenant that the
Commencement Date is being extended for the one (1) additional day to allow
Sublandlord time to complete its moving activities due to any delay caused by
Subtenant’s entry on the Early Access Date.
(iii)    Sublandlord shall permit Subtenant and its agents to enter the
Subleased Premises on the Early Access Day, subject to compliance by Subtenant
with the terms and conditions of this Sublease and the Master Lease, including,
but not limited to, all requirements imposed by Master Landlord on third party
contractors, including without limitation the maintenance by Subtenant and its
contractors and subcontractors of workers’ compensation and public liability and
property damage insurance in accordance with the Master Lease, with certificates
of such insurance being furnished to Sublandlord and Master Landlord prior to
proceeding with any such entry on the Early Access Date;
(iv)    The entry shall be deemed to be under all of the provisions of this
Sublease except as to the covenant to pay rent; and
(v)     Sublandlord shall not be liable in any way for any injury, loss or
damage which may occur to any such work being performed by Subtenant, the same
being solely at Subtenant's risk.    
4.     Insurance Certificates. Subtenant shall maintain and deliver to
Sublandlord certificate(s) of insurance evidencing the insurance required
pursuant to Section 10.1 and Exhibit D of the Master Lease.
5.    Rent.
(a)    Commencing on the Commencement Date, Subtenant shall pay monthly base
full service gross rent (“Monthly Base Rent”) to Sublandlord during the term of
this Sublease, without offset, deduction or abatement, which Monthly Base Rent
shall be in the amount of Sixty-Five Thousand and No/100 Dollars ($65,000.00).
Monthly Base Rent for any partial month at the beginning or the end of the term
of this Sublease shall be prorated on the basis of a 30-day month.
(b)    In addition to Monthly Base Rent, Subtenant is responsible for the
payment of the following: (i) the Parking Charges (as defined in Section 14,
below), (ii) the actual expenses incurred by Sublandlord for any additional
services requested by Subtenant that are to be provided by Master Landlord
(i.e., if Subtenant requests the use of after-hours HVAC, such after-hours HVAC
charges and assessments which are charged by Master Landlord to Sublandlord
shall be payable to Sublandlord by Subtenant); (iii) any charges permitted by
and pursuant to the Sublease or the Master Lease as a result of actions or
omissions of the Subtenant; and (iv) any actual and direct expenses Sublandlord
incurs by reason of Subtenant’s non-performance of its obligations under this
Sublease (collectively, “Additional Rent”). All such amounts shall be payable in
full by Subtenant as directed by Sublandlord within ten (10) days after
submission of a written invoice therefor by Sublandlord to Subtenant, and such
obligations shall survive the expiration or earlier termination of this
Sublease.


Page 3


4510092v4 / 101022.0001

--------------------------------------------------------------------------------





(c)    Notwithstanding Subtenant’s obligation to pay Additional Rent,
Sublandlord and Subtenant hereby acknowledge and agree that Subtenant shall not
be responsible for separate payment of Operating Expenses under the Master
Lease.
(d)    Monthly Base Rent, Additional Rent and all other costs and expenses
payable hereunder by Subtenant shall be referred to collectively as “rent.” All
Monthly Base Rent payments shall be paid to Sublandlord on a monthly basis and
are due and payable in advance on the first day of each month. All other rent
(including Additional Rent) shall be paid to Sublandlord within ten (10) days
after Sublandlord’s written demand therefor. Sublandlord may impose a late
charge of five percent (5%) of the amount due or $100, whichever is greater, for
any rent payment not received on the date due. In addition, all amounts not paid
by Subtenant when due shall bear interest at the rate of ten percent (10%) per
annum until paid. As a cumulative and non-exclusive remedy, Sublandlord may also
treat failure to pay on the first day of a month the Monthly Base Rent payment
for such month as a Default by Subtenant, and shall be entitled to any and all
remedies for such Default.
6.    First Month’s Rent and Security Deposit. Upon execution of this Sublease,
Subtenant shall deliver to Sublandlord (a) one (1) full month of Monthly Base
Rent for the first month of the term of this Sublease, and (b) a security
deposit in the amount of One Hundred Thirty Thousand and No/100 Dollars
($130,000.00) (the “Security Deposit”). The Security Deposit shall be held by
Sublandlord as security for the performance by the Subtenant of its obligations
under this Sublease. The Security Deposit shall be retained by the Sublandlord
for the entire Term of this Sublease. Upon any breach of Subtenant’s obligations
under this Sublease, Sublandlord may apply all or a portion of the Security
Deposit as full or partial satisfaction of same. If any portion of the Security
Deposit is so applied, Subtenant shall deposit with Sublandlord an amount
sufficient to restore the Security Deposit to its original amount. So long as
Subtenant has satisfied all of its obligations under this Sublease, the Security
Deposit shall be returned to the Subtenant within thirty (30) days of the
expiration of the Sublease, the return of all keys, fobs and parking
transponders to Sublandlord, and the Subleased Premises is vacated in “broom
clean” condition, with any such restoration of improvements made by Subtenant
completed to the satisfaction of Master Landlord, if so required by Master
Landlord in connection with the approval of such improvements to be made by
Subtenant.
7.    Condition of the Subleased Premises. On the Commencement Date, Sublandlord
shall deliver the Subleased Premises in substantially the same condition the
Subleased Premises are in on the date hereof. Subtenant represents and warrants
that Subtenant has inspected the Subleased Premises, and has independently
determined that the Subleased Premises are suitable for its intended uses.
SUBTENANT ACCEPTS THE SUBLEASED PREMISES “AS IS, WHERE IS,” WITHOUT
REPRESENTATION OR WARRANTY BY SUBLANDLORD, EXPRESS OR IMPLIED. Sublandlord shall
not be required to make any improvements or repairs to the Subleased Premises,
or to provide any tenant improvement or other allowance to Subtenant. Subtenant
shall have no obligation to make any capital repairs or replacements in the
Subleased Premises except to the extent necessary to repair or replace any
aspect of the Subleased Premises damaged beyond reasonable wear and tear as a
result of any act or omission of Subtenant or its employees, agents,
contractors, visitors, licensees or invitees.
8.    Use of the Subleased Premises; Signage. Subtenant shall use the Subleased
Premises only for general office purposes and in compliance with Section 5.1 of
the Master Lease. Subject to approval of Master Landlord, which may or may not
be provided pursuant to the Master Lease, and solely at the cost and expense of
Subtenant, Subtenant shall have the right to (a) have the name of


Page 4


4510092v4 / 101022.0001

--------------------------------------------------------------------------------





Subtenant included in the electronic directory of the Building located in the
lobby of the Building in place of Sublandlord’s listing in such directory, and
(b) affix Subtenant’s name on the signage maintained adjacent to the entry door
of the Premises and/or in the elevator bay on the floor of the Premises, in
accordance with the Master Lease. In addition to the indemnities set forth in
the Master Lease, Subtenant shall indemnify, defend and hold Sublandlord and
Master Landlord harmless from and against any and all claims, losses, damages
and expenses, including clean-up costs and reasonable attorneys’ fees and
expenses, incurred by or asserted against Sublandlord or Master Landlord and
arising from or relating to (a) any breach or Default by Subtenant under this
Sublease, (b) any act or omission of Subtenant or its employees, agents,
contractors, visitors, licensees or invitees, or (c) the introduction or use by
Subtenant of hazardous or toxic materials, as such materials may be identified
in any federal, state or local law or regulation (“Hazardous Substances”) on or
about the Subleased Premises, except to the extent such claims, losses, damages
and expenses arise from the negligence or willful misconduct of Sublandlord or
Master Landlord, or their respective agents, servants or employees. Subtenant
hereby assumes all risk of damage to the property of Subtenant in, upon or about
the Subleased Premises arising from any cause, and Subtenant hereby waives all
claims in respect thereof against Sublandlord and Master Landlord, except for
any claims resulting from the negligence or willful misconduct of Sublandlord or
Master Landlord, as the case may be. Notwithstanding the foregoing, in no event
shall Sublandlord or Master Landlord be liable under any circumstance for a loss
of, or injury to Subtenant’s business, including, without limitation, lost
profits. Subtenant shall not use any Hazardous Substances in, on or about the
Subleased Premises in a manner that would constitute a breach or violation of
any applicable laws or regulations, or the terms and provisions of the Master
Lease. Subtenant shall obtain and maintain, at Subtenant’s sole cost, all
permits, licenses and approvals required under any applicable laws or
regulations for the use, storage or disposal of any Hazardous Substances which
are used on or about the Subleased Premises. Following Subtenant’s vacation of
the Subleased Premises, and prior to the expiration of the term of this
Sublease, Subtenant and Sublandlord will conduct an inspection of the Subleased
Premises. Subtenant acknowledges that Subtenant shall not have access to nor use
of any portion of the roof of the Building.
9.    Alterations. In addition to, and without limitation of the restrictions
and limitations on alterations, additions or improvements as set forth in the
Master Lease, Subtenant shall not make any improvements, alterations, additions,
changes or modifications to the Subleased Premises (collectively, “Alterations”)
without the prior written consent of Sublandlord and Master Landlord; provided,
however, subject to the terms and conditions of this Section 9, Sublandlord will
not unreasonably withhold its consent if Master Landlord grants consent pursuant
to the terms and conditions of the Master Lease. In the event Master Landlord
approves any Alterations requested by Subtenant, but deems the same to be
Alterations that will be Required Removables (as defined below), Sublandlord
will not unreasonably withhold its consent to same so long as Subtenant delivers
to Sublandlord a supplemental security deposit in an amount reasonably
satisfactory to Sublandlord to cover the estimated cost for Subtenant to remove
such Required Removables and restore the Subleased Premises to the condition
required by Master Landlord upon the expiration of the Master Lease (the
“Supplemental Security Deposit”), which Supplemental Security Deposit shall be
returned to Subtenant upon Subtenant’s removal of such Required Removables and
restoration of the Subleased Premises to its previous condition on or prior to
the Expiration Date to the satisfaction of Master Landlord. To the extent any
such removal or restoration is not performed by Subtenant on or prior to the
Expiration Date, Sublandlord shall have the right to perform such removal and
restoration and apply all or a portion of the Supplemental Security Deposit to
Sublandlord’s actual cost and expense incurred in performing such removal and
restoration on behalf of Subtenant, and Sublandlord shall return to Subtenant
any unapplied portion of the


Page 5


4510092v4 / 101022.0001

--------------------------------------------------------------------------------





Supplemental Security Deposit within thirty (30) days after to the Expiration
Date, subject to Subtenant also satisfying any hold over liability for failing
to timely perform the restoration prior to the Expiration Date. Should Master
Landlord consent to Subtenant performing any Alterations work that would
necessitate any ancillary Building modification or other expenditure by Master
Landlord, then Subtenant shall promptly fund the cost thereof to Master Landlord
upon request by Master Landlord. Subtenant shall be responsible for obtaining
all required permits for the Alterations and shall perform the work in
compliance with all applicable laws, regulations and ordinances with contractors
reasonably acceptable to Master Landlord and Sublandlord, and Master Landlord
shall be entitled to any supervision fee provided for under the Master Lease.
Any request for consent from Sublandlord and Master Landlord shall be made in
writing and shall contain architectural plans describing the work in detail
reasonably satisfactory to Sublandlord and Master Landlord. Sublandlord and/or
Master Landlord may elect to cause their own architects to review Subtenant’s
architectural plans, and the reasonable cost of that review shall be reimbursed
by Subtenant. Should the Alterations proposed by Subtenant and consented to by
Sublandlord and Master Landlord change the floor plan of the Subleased Premises,
then Subtenant shall, at its expense, furnish Sublandlord and Master Landlord
with as-built drawings and CAD disks compatible with Master Landlord’s systems.
Alterations shall be constructed in a good and workmanlike manner using
materials of a quality reasonably approved by Sublandlord and Master Landlord.
Unless Sublandlord and Master Landlord otherwise agree in writing, all
Alterations affixed to the Subleased Premises, but excluding moveable trade
fixtures and furniture, shall become the property of Master Landlord and shall
be surrendered with the Subleased Premises at the end of the Term, except that
Master Landlord may require Subtenant to remove by the Expiration Date, or
sooner termination date of this Sublease, all or any Alterations installed
either by Subtenant or by Sublandlord or Master Landlord at Subtenant’s request
(collectively, the “Required Removables”), and to restore the Subleased Premises
to the condition that existed as of the Commencement Date of this Sublease. At
the time Subtenant requests approval for any proposed Alterations, Sublandlord
shall submit such request to Master Landlord or reasonably cooperate with the
submittal of such request by Subtenant directly to Master Landlord and shall
advise Subtenant in writing as to which portions of the subject Alterations are
Required Removables as required by Master Landlord. In connection with its
removal of Required Removables, in addition to delivering the supplemental
security to Sublandlord as contemplated above, Subtenant shall repair any damage
to the Subleased Premises arising from that removal and shall restore the
affected area to its pre-existing condition, reasonable wear and tear excepted.
10.    Maintenance. Except for those obligations of Master Landlord under the
Master Lease, Subtenant shall maintain the Subleased Premises and all property
contained therein in good and clean order and condition and in every respect as
required by the Master Lease. At the expiration or earlier termination of the
term of this Sublease, Subtenant shall surrender the Subleased Premises to
Sublandlord in good condition and repair, ordinary wear and tear excepted, and
in the condition required for the surrender of same under the provisions of the
Master Lease. In addition, and without limitation of the foregoing, Subtenant
shall (a) if Master Landlord so requires, remove any Required Removables made by
Subtenant to the Subleased Premises and repair any damage caused by such
removal, and (b) if Sublandlord shall so request, leave any Alterations made by
Subtenant to the Subleased Premises, except for any trade fixtures or personal
property installed or placed by Subtenant in the Subleased Premises. Subtenant
shall have no obligation to remove any improvements that are located in the
Subleased Premises as of the date of this Sublease.
11.    Utilities; Other Costs. Sublandlord and Subtenant acknowledge and agree
that the Monthly Base Rent includes Subtenant’s use or consumption of water,
electricity, heat and air


Page 6


4510092v4 / 101022.0001

--------------------------------------------------------------------------------





conditioning and other utilities supplied to the Subleased Premises. Sublandlord
shall have no liability or responsibility for, and there shall be no abatement
of rent with respect to any interruption of any utility, telephone or other
services to the Premises. Additionally, while Subtenant shall have no liability
or responsibility for payment or reimbursement of Sublandlord’s monthly share of
Operating Expenses as Tenant under the Master Lease, Subtenant shall be
responsible for payment of Additional Rent to Sublandlord to the extent
Sublandlord incurs additional expense under the Master Lease pursuant to
Subtenant’s request for after-hour services and/or electric current in excess of
that which is furnished to the Premises as part of Tenant’s Share of Operating
Expenses under the Master Lease. Sublandlord and Subtenant will each use
commercially reasonable efforts to coordinate with Master Landlord for the
delivery of utilities to be supplied to the Subleased Premises.
12.    Assignment/Subletting.
(a)    Subtenant shall not transfer, assign, encumber or sublet (collectively,
“Transfer”) all or any portion of the Subleased Premises or its interest under
this Sublease, directly or indirectly, by operation of law or otherwise, or
permit the Subleased Premises to be occupied by anyone other than Subtenant,
without the prior written consent of both Sublandlord and Master Landlord, which
consent may be given or withheld in their respective sole discretion.
(b)    For purposes of this Sublease, the term “Transfer” shall also include any
transfer of shares by sale, assignment, bequest, inheritance, operation of law
or other disposition (including such a transfer to or by a receiver or trustee
in federal or state bankruptcy, insolvency or other proceeding) resulting in a
change in the control of Subtenant or any of its parent companies.
13.    Casualty or Taking. In the event of any casualty or the exercise or
threatened exercise of the power of eminent domain, any rights to damages or
compensation relating to any improvements installed by Sublandlord, or which
Sublandlord may require remain in the Subleased Premises on termination of this
Sublease, shall belong to Sublandlord in all cases, and Subtenant may elect to
terminate the Sublease. Any condemnation award for any improvements paid for by
Subtenant, to the extent Subtenant has the right to remove same from the
Subleased Premises on the termination of the term of this Sublease, may be
claimed by Subtenant, subject to any rights of Master Landlord under the Master
Lease. Subtenant shall have no obligation to restore any portion of the Premises
in the event of any damage, destruction or eminent domain with respect to any
portion of the Premises, except in the event any such damage or destruction is a
result of any act or omission of Subtenant or its employees, agents,
contractors, visitors, licensees or invitees.
14.    Parking. On the terms and subject to the conditions set forth in the
Master Lease, Subtenant may sublease from Sublandlord for the term of this
Sublease, up to twenty-three (23) unreserved parking stalls (each, an
“Unreserved Stall”, and referred to in the Master Lease as a “Parking Pass”),
and up to twenty-one (21) reserved parking stalls (each, a “Reserved Stall” and
collectively with each Unreserved Stall referred to in this Sublease as a
“Parking Stall”), at the rate of $75.00 per Parking Pass per month, and $140.00
per Reserved Stall per month, in addition to the Additional Transponder Costs
(as defined below), if any. For the purpose of this Sublease, the “Additional
Transponder Costs” shall mean the cost charged by Master Landlord to Sublandlord
to issue to Sublandlord, for the use of Subtenant, any additional parking
transponders, at the rate charged by Master Landlord for such parking
transponders. Subtenant will only be obligated to pay the Additional Transponder
Costs in the event Subtenant requests the use of more than thirty-seven (37)
Parking Stalls, which amount corresponds to


Page 7


4510092v4 / 101022.0001

--------------------------------------------------------------------------------





the number of parking transponders currently in Sublandlord’s possession. For
clarity, a parking transponder is needed for each Parking Stall, and while
Sublandlord has the right to twenty-three (23) Unreserved Stalls and twenty-one
(21) Reserved Stalls, as of the date of this Sublease, Sublandlord is only in
possession of thirty-seven (37) parking transponders, since Sublandlord is not
currently utilizing all of the Parking Stalls allocated under the Master Lease.
To Sublandlord’s knowledge, Master Landlord currently charges $35.00 for each
new parking transponder issued to a tenant in the Building, but the Additional
Transponder Costs will be the amount then charged by Master Landlord at the time
such transponders are requested by Subtenant. The location of the Parking Stalls
is subject to Master Landlord and the terms of the Master Lease. On or before
November 15, 2018, Subtenant shall notify Sublandlord in writing as to how many
Parking Passes and Reserved Stalls desired by Subtenant for the month during
which the Commencement Date occurs, up to the amounts listed above (such
requested amount to be referred to collectively as the “Subleased Parking”). The
aggregate monthly charges for the Subleased Parking is referred to herein as the
“Parking Charges”; provided, however, the Additional Transponder Costs will be a
one-time charge per transponder, not a recurring monthly cost. The monthly
Parking Charges for the Subleased Parking shall be paid by Subtenant to
Sublandlord on the first of the month, in addition to the Monthly Base Rent. To
the extent the Commencement Date does not occur on the first of the month, the
Parking Charges for the partial initial month of the Term shall be prorated for
the number of days in such month, and such prorated Parking Charges shall be
paid within five (5) days following the Commencement Date. The monthly Parking
Charges are subject to increase in the event parking costs are increased under
the Master Lease. To the extent Subtenant desires more parking than the Parking
Stalls allocated to Sublandlord pursuant to the Sublease, Sublandlord and
Subtenant will each use commercially reasonable efforts to coordinate with
Master Landlord for the procurement of additional Parking Spaces for Subtenant’s
use, subject to availability and the current terms and conditions imposed by
Master Landlord on such additional parking. To Sublandlord’s knowledge, Master
Landlord currently charges $95.00 for each Unreserved Stall.
15.    Use of FF&E. Sublandlord hereby agrees to leave in the Subleased
Premises, for the benefit and use by Subtenant during the Term at no additional
cost to Subtenant, those certain items of furniture, fixtures and equipment
expressly listed on Exhibit A attached hereto and incorporated herein (“FF&E”).
Subtenant hereby agrees to maintain such FF&E in good condition and repair, and
not remove such FF&E from the Subleased Premises. Notwithstanding the foregoing,
so long as Subtenant is not in default under this Sublease upon the Expiration
Date, Subtenant agrees to purchase the FF&E from Sublandlord for One and No/100
Dollar ($1.00) and remove the same from the Subleased Premises on or prior to
the Expiration Date.
16.    Default. Article 14 of the Master Lease is incorporated herein, except
that, for the purpose of such incorporation, the term “Lease” shall be deemed to
refer to this Sublease, the term “Landlord” shall refer to Sublandlord, and the
term “Tenant” shall refer to Subtenant.
17.    Compliance with Terms of Master Lease. This Sublease is subject to the
terms and conditions of the Master Lease and the matters to which the Master
Lease are subject and subordinate pursuant to the terms thereof. Except as
provided in this Sublease or with respect to provisions of this Sublease which
are expressly inconsistent with or which modify the Master Lease, Subtenant and
Sublandlord shall comply with and perform all terms, covenants and conditions of
the Master Lease as if Subtenant were the “Tenant” thereunder, and as if
Sublandlord were the “Landlord” thereunder, including, but not limited to, all
indemnity obligations, waivers, covenants and agreements in favor of the Master
Landlord contained in the Master Lease, as same may be accruing from and after
the


Page 8


4510092v4 / 101022.0001

--------------------------------------------------------------------------------





Commencement Date, but Subtenant shall be required to perform such terms,
covenants and conditions only to the extent such terms, covenants and conditions
relate to the Subleased Premises and to the Sublease Term and to the extent not
inconsistent with the terms of this Sublease, and the same shall be incorporated
in, and applicable to this Sublease by this reference, and shall inure to the
benefit of the Master Landlord as if Sublandlord were “Landlord” under the
Master Lease. Sublandlord shall not be required to perform the obligations of
the Master Landlord under the Master Lease, and shall have no liability to
Subtenant arising from or related to Master Landlord’s failure to perform any of
their respective obligations under the Master Lease. Notwithstanding anything in
this Section 17 to the contrary, Sublandlord shall not be deemed or construed to
have undertaken any obligation or liability of the “Landlord” under the Master
Lease. Neither Subtenant nor Sublandlord shall take any action, nor consent to
or permit any action to be taken by any of such party’s employees, agents,
contractors, licensees or invitees, that would cause a Default under any
provision of the Master Lease. In the event of any conflict between this
Sublease and the Master Lease, as between Sublandlord and Subtenant, the terms
of this Sublease shall control.
18.    Time of Essence. Time is of the essence of this Sublease and each of its
provisions.
19.    Partial Invalidity. If any term, provision or condition contained in this
Sublease shall, to any extent, be invalid or unenforceable, the remainder of
this Sublease, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Sublease shall be valid and enforceable to the
fullest extent possible permitted by law.
20.    Governing Law. This Sublease shall be construed and enforced in
accordance with the laws of the State of California.
21.    Brokers. Both parties warrant and represent to each other that no broker
has acted as a broker in this transaction except for Allison Schneider Kelly of
CBRE as Sublandlord’s broker, and Michael Lewis of Hughes Marino as Subtenant’s
broker, each of which shall be compensated pursuant to a separate agreement.
Accordingly, both parties further warrant and represent to each other, except
for the brokers identified in the preceding sentence, no brokers are entitled to
any commission, finder’s fee, compensation, or remuneration of any type, kind,
or nature. Each party agrees to indemnify and hold harmless the other party from
any and all liability, responsibility, claims, damages, costs, and attorney’s
fees of any kind or nature incurred or sustained by the indemnified party as the
result of the claim by any broker, or any other party or entity for a commission
or finder’s fee resulting from the activities or actions of the indemnifying
party.
22.    Attorneys’ Fees. Should either Sublandlord or Subtenant bring any action
in connection with this Sublease, the prevailing party shall be entitled to
recover from the other party such costs and reasonable attorneys’ fees as may
have been incurred, including any and all costs incurred in enforcing,
perfecting and executing any judgment. Sublandlord or Subtenant shall each bear
their own attorneys’ fees and costs with regard to the negotiation and
finalization of this Sublease.
23.    Notices. Any notice required or given under this Sublease shall be in
writing to each party at the address as set forth below, by hand delivery,
electronic mail, overnight courier, or by certified mail, postage prepaid,
return receipt requested, effective upon delivery to the address specified
below. The addresses of each party shall be changed by notice given the other
party in accordance with the provisions of this Section 23.


Page 9


4510092v4 / 101022.0001

--------------------------------------------------------------------------------





To Sublandlord:    Prior to Commencement Date:


Acacia Research Corporation
520 Newport Center Drive, Suite 1200
Newport Beach, CA 92660
Attn: Darren Miller
Telephone: (949) 480-8347
E-mail: dmiller@acaciares.com


After to Commencement Date:


Acacia Research Corporation
__________________________
__________________________
Attn: Darren Miller
Telephone: (949) 480-8347
E-mail: dmiller@acaciares.com


With a copy at all times to:        

            Stuart Kane LLP
620 Newport Center, Suite 200
Newport Beach, California 92660
Attn: Josh C. Grushkin
Telephone: 949-791-5151
E-mail: jgrushkin@stuartkane.com


To Subtenant:
Prior to Commencement Date:

Evolus, Inc.

17901 Von Karman Ave., Suite 1500
Irvine, California 92614
Attn: Legal
Telephone: ________________
E-mail: ___________________


After Commencement Date:


520 Newport Center Drive, Suite 1200
Newport Beach, CA 92660
Attn: _____________________
Telephone: ________________
E-mail: ___________________


Page 10


4510092v4 / 101022.0001

--------------------------------------------------------------------------------







With a copy at all times to:        
            
__________________________
__________________________
__________________________
Attn: _____________________
Telephone: ________________
E-mail: ___________________


24.    No Agency.    Neither party shall hold itself out as an agent or
affiliate of the other Party and neither Party shall purport to bind the other
to any contract or commitment.
[SIGNATURES APPEAR ON FOLLOWING PAGE]




Page 11


4510092v4 / 101022.0001

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
set forth above.




SUBLANDLORD:


ACACIA RESEARCH CORPORATION,  
a Delaware corporation


By:  /s/ Marc W. Booth                           
Name:  Marc W. Booth                           
Title:    Chief IP Officer                          




 




SUBTENANT:


EVOLUS, INC.,  
a Delaware corporation


By:  /s/ David Moatazedi                                
Name:  David Moatazedi                                
Title:    President & CEO                                


 






EXHIBIT A


FF&E to Remain in the Subleased Premises


[Attached]






Page 12


4510092v4 / 101022.0001